UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 4, 2010 Vision-Sciences, Inc. (Exact name of registrant as specified in its charter) Delaware 0-20970 13-3430173 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 40 Ramland Road South Orangeburg, NY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (845) 365-0600 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14[a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 – Registrant’s Business and Operations Item 8.01. Other Events On October 4, 2010, Vision-Sciences, Inc. issued a press release entitled “Vision-Sciences Awarded GSA Contract Agreement for Endoscopy Devices.” A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit 99.1 Press Release 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Vision-Sciences, Inc. (Registrant) October 4, 2010 (Date) /s/ KATHERINE WOLF Chief Financial Officer & EVP, Corporate Development 3
